Citation Nr: 1437840	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Tracy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1966 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

In March 2012, the Board remanded this matter to the RO for further development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the March 2012 Board Remand is included in the Duties to Notify and Assist section below.

After the March 2012 Board remand for bilateral hearing loss and tinnitus, in December 2012, the RO issued a rating decision granting service connection for tinnitus with an evaluation of 10 percent.  Although the Veteran initiated the appeals process with a November 2007 notice of disagreement, the December 2012 rating decision presents a full grant of benefits for which the Veteran seeks and the Veteran has not filed a notice of disagreement for the December 2012 rating decision.  As such, the issue of service connection for tinnitus is no longer before the Board at this time.  See 38 U.S.C.A. § 7105(a).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service.

2.  The Veteran's bilateral sensorineural hearing loss was not chronic during service and symptoms of bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

3.  Symptoms of bilateral sensorineural hearing loss were continuous since service separation.

4.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal of the issue listed above has been considered with respect to VA's duties to notify and assist.  

In March 2012, the Board remanded the case to obtain a copy of an April 2009 VA audiology examination report and for a new VA audiology examination for bilateral hearing loss and tinnitus.  See Stegall, 11 Vet. App. at 268.  In November 2012, the April 2009 VA audiology examination report was added to the claims file, and in March 2012 and November 2012, the Veteran was afforded VA audiology examinations.  38 C.F.R. § 3.159(c)(4) (2013).  

Although the Board specifically directed the VA examiner to discuss the significance of the Veteran's report of loud noise exposure as an aircraft electrician and to discuss service treatment records reflecting ear problems, the VA audiology examiner failed to do so; thus, the examiner's nexus opinion in the March 2012 and November 2012 VA examinations is inadequate.  Although the Board's March 2012 remand sought a nexus opinion regarding direct service connection for conductive hearing loss based on the service treatment records (STRs) indicating repeated ear infections, left bullous otitis (blisters on the ear drum) and a scarred right tympanic membrane (ear drum), and the nexus opinion was inadequate, the Board will still proceed to the merits and grant presumptive service connection for hearing loss based on "continuous" symptoms since service separation under 38 C.F.R. 
§ 3.303(b).  

As service connection under a direct theory is not reached, the inadequate March and November 2012 VA examiner opinions are not necessary to decide the claim under 38 C.F.R. § 3.303(b) (presumptive service connection).  Given that the favorable outcome in this decision represents a full grant of the issue on appeal (see full discussion below), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss (as an organic diseases of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may establish the required nexus between the current hearing loss disability and the term of military service if he can show that the hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Hearing loss (also referred to as hearing "impairment") will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

In this case, the Veteran contends that he currently suffers from bilateral hearing loss as a result of in-service noise exposure from serving on the flight deck for nine years in active service.  In the January 2008 statement associated with the VA Form 9, substantive appeal, the Veteran asserted that hearing loss has been a problem since he worked in and around aircraft as an aircraft electrician in service.  In the April 2009 VA treatment record, the Veteran stated that, while in service, he was exposed to aircraft noise while serving on the flight deck for nine years in the Navy.  

After a review of all the evidence, lay and medical, the Board first finds that the Veteran sustained loud noise exposure (acoustic trauma) in active service.  As an aircraft electrician working on and near aircraft on a flight deck, the Veteran was routinely exposed to loud noises during service.  

Based on the March 2012 and November 2012 VA examinations and accompanying audiometric test scores, the Board further finds that the Veteran has a current bilateral sensorineural hearing loss "disability" that meets the criteria in 38 C.F.R. § 3.385.  The conclusions and opinions expressed in the November 2012 VA examination drew upon the same audiology test results from the March 2012 VA examination.  The March 2012 VA examination reveals the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
30
35
LEFT
25
25
30
40
55

The puretone average in the right ear was 23 decibels and the auditory thresholds for the frequencies of 3000 and 4000 Hz were 26 decibels or greater.  The puretone average in the left ear was 35 decibels, and the auditory thresholds for the frequencies of 2000, 3000 and 4000 Hz were 26 decibels or greater, meeting the hearing loss "disability" criteria in 38 C.F.R. § 3.385 for the left ear.  Speech recognition ability in the right ear was 92 percent, meeting the hearing loss "disability" criteria in 38 C.F.R. § 3.385 for the left ear.  Speech recognition ability in the left ear was 94 percent.  The VA audiologist diagnosed the Veteran with bilateral sensorineural hearing loss.

The Board next finds that the Veteran's bilateral sensorineural hearing loss was not chronic during service and symptoms of bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.[0]  There is neither a service entry examination report nor entry audiology examination in the record.  There was an in-service audiology examination in October 1967, a "discharge and immediate reenlistment" examination in July 1969, and a final discharge examination in June 1975.  

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; however, in November 1967 the military service department records adopted International Organization for Standardization (ISO) units.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 (2013) is based on ISO units.  Any service department record audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  

Because the Veteran's October 1967 audiology examination (which is a service department record) was conducted prior to November 1967, the Board has converted the ASA units to ISO units.  Converted pure tone thresholds for the October 1967 audiology examination, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
0
0
5
LEFT
15
5
0
5
0

Pure tone thresholds for the July 1969 audiology examination, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Board finds that the July 1969 audiology tests are unreliable and are of no probative value.  In the context of this case, where audiometric testing both prior to and after the July 1969 audiology test show a range of audiometric test score scores ranging from 0 to 30, it is highly improbable that in July 1969 the actual audiometric test scores would all be an identical "0."  When the July 1969 audiometric test results are viewed in the larger context of audiometric testing both prior to and after the July 1969 audiology test that are more consistent with each other, and reflect audiometric test scores both prior to and after the July 1969 testing, and given that, except for some acute condition such as ear infection or tympanic membrane tear that is not shown or suggested in this case, it is very unlikely that hearing loss would improve.  In this case, the larger context of range of audiometric test score scores both before and after the July 1969 audiology examination, not only call into question the July 1969 audiology results but far outweigh such results.  

Pure tone thresholds for the June 1975 service separation audiology examination, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
5
5
0
0

The Board notes that the October 1967 audiology examination shows that, at the 500 Hertz levels, the decibels were not within normal range as to the right ear.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (establishing normal range at 20 decibels and below).  The one-time 30 decibel measurement of the right ear at 500 Hertz during the October 1967 audiology examination was followed by hearing acuity within normal limits at service separation.  The record does not show that the Veteran had bilateral sensorineural hearing loss which manifest to a compensable degree within one year of service separation.[0]  Thus, the Veteran's bilateral sensorineural hearing loss was not chronic during service and symptoms of that the Veteran's bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.[0]  38 C.F.R. § 4.85.  

The Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of bilateral hearing loss since service separation in October 1975.  During the current claim, in January 2008, the Veteran stated that hearing loss has been a problem for him ever since he had worked in and around aircraft as an aircraft electrician and that he has simply tolerated the condition.  In a February 2009 VA Form 9, the Veteran asserted that he has had hearing problems since service.  The Board finds the Veteran competent and credible to report the ongoing symptoms of hearing loss since service separation.

The evidence weighing against a finding of continuous hearing loss symptoms since service includes that the Veteran was treated for ear infections, ear aches, and ear wax during service but did not complain of hearing loss during service or for years after service.  Ears were noted to be normal at service separation.  On the August 2007 claim form, the Veteran did not answer the question as to when the disability began. 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the continuous post-service symptom criteria for presumptive service connection under 38 C.F.R. § 3.303(b) for bilateral hearing loss have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because presumptive service connection is being granted under 38 C.F.R. § 3.303(b), all other theories of service connection are rendered moot, and there is no need to explore alternate theories of causation.  


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


